Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 1 of 8 PageID #: 534




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                                    :
AHARON MILLER, et al.,                              :
                                                    :
                                Plaintiffs,         :
        -v-                                         : 1:18-CV-02192 (BMC)(PK)
                                                    :
ARAB BANK, PLC,                                     :
                                Defendant.          :
                                                    :
                                                    :
NATHAN PAM, et al.,                                 :
                                                    :
                                Plaintiffs,         :
        -v-                                         : 1:18-CV-04679 (BMC)(PK)
                                                    :
ARAB BANK, PLC,                                     :
                                Defendant.          :
                                                    :

       [STIPULATED] ORDER RE: DISCOVERY OF ELECTRONICALLY STORED
                           INFORMATION (“ESI”)

        The parties having met and conferred and agreed to procedures to produce ESI.

        The parties agree that the overarching objective of these procedures is to make data

production easily searchable and cost-effective while preserving the parties’ rights to seek

metadata and conduct more extensive review of particular data if a specific need arises. Those

goals are reflected in the following procedures:

  1.    Procedures for Producing ESI.

        a. On-site inspection of electronic media. Such an inspection shall not be permitted

absent the opposing party’s consent or a demonstration to the Court by the requesting party of

specific need and good cause.
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 2 of 8 PageID #: 535



       b. Search methodology. If the producing party elects to use search terms to locate

potentially responsive ESI, the parties will meet and confer on the appropriate search terms and

the data sources to be searched, and the producing party shall disclose to the requesting party in

writing the search terms ultimately used to conduct the search.

       c. Format. ESI shall be produced to the requesting party as text searchable image files

(e.g., .PDF or .TIFF (Group IV, black and white, minimum 300 DPI)). The parties shall have the

option to produce non-ESI either in hard copy or as text searchable image files. When a text-searchable

image file is produced, the producing party must preserve the integrity of the underlying ESI, i.e.,

the original formatting, the metadata (as noted below) and, where applicable, the revision history.

The parties shall produce their information in the following format: single page .TIFF images and

associated multi-page text files (named the same as their Bates numbers) containing extracted text

or OCR with Concordance (DAT file with Concordance delimiters) and Opticon image load files

containing all requisite information including relevant metadata. Bates numbers and any

confidentiality designation should be electronically branded on each produced .TIFF image of

ESI but should not be included in the extracted text of ESI. For documents produced in native

format, the original file name and the Bates number for each native file shall be produced, and

the native files shall be named the same as the starting Bates number for that document or

file. Documents or ESI containing color need not be produced initially in color; however, if the

original document or ESI is in color the producing party must so identify it as containing color

markings and then the requesting party may, in good faith, request that the document or ESI

item be produced in its original colors.

       d. De-duplication. Removal of duplicate documents must be done for exact duplicate

documents (based on MD5 or SHA-1 hash values at the parent document level) and must be


                                                  2
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 3 of 8 PageID #: 536



done across custodians and sources. Near-duplicate documents shall be produced rather than

removed. The custodian associated with the first copy of a document processed will be

considered the primary custodian for that document (the custodian who will be used as the basis

for determining which other collected documents are duplicates). The parties shall provide in

the load files a field for “All Custodians” or “Duplicate Custodians” which lists every custodian

or source who or which possessed a duplicate document.

       e. Native Files.

               1.      MS-Excel, PowerPoint, and Database Files. Except as otherwise provided

herein, MS-Excel files, PowerPoint files, CSV files, and similar spreadsheet files and/or databases

shall be produced in native format, along with a Bates-numbered single-page .TIFF or .TIF image.

The .TIFF or .TIF image shall bear the legend “Produced in Native Format” along with a Bates

number and confidentiality designation. The metadata load file for each such document or database

shall contain the relevant document designation (i.e. “Confidential” in a field named

“Designation”), and a link to the native format document or database named “Native Link.” Such

links should contain the full directory path and file name of the spreadsheet or database as

contained in the production media. To the extent that a document or database contains information

subject in part to a claim of privilege or other protection from disclosure, it shall be produced in

the form of a redacted .TIFF or .TIF image, rather than in native format.

               2.      MS-Access Files. Except as otherwise provided herein, production of

responsive data contained in MS-Access database files shall be in native format along with a Bates-

numbered single-page .TIFF or .TIF image stamped “Produced in Native Format.” To the extent

that any such material contains information subject in part to a claim of privilege or other

protection from disclosure, it shall be produced in native format with redactions of allegedly


                                                 3
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 4 of 8 PageID #: 537



privileged material. The parties agree to meet and confer, to the extent necessary, as to a reasonable

production format for any types of relational databases other than MS-Access.

               3.       Non-Convertible Files and Proprietary Files. Common system and program

files as defined by the NIST library (which is commonly used by e-discovery vendors to exclude

system and program files from document review and production) and ESI accessible only through

proprietary software need not be processed, reviewed or produced. Examples of file types that are

not conducive to conversion into .TIFF or .TIF format include but are not limited to: *.exp *. ilk

*.res *.trg *.tlh *.idb *.pdb *.pch *.opt *.lib *.cab *.mov *.mp3 *.swf *.psp *.chi *.chn *.com.

*.dll *.exe *.hlp *.ivi *.ivt *.ix *.msi *.nls *.obj *.ocx *.rmi *.sys *.tmp *.ttf *.vbx *.wav *.wpg

*.iso *.pdb *.eps *.mpeg *.mpg *.ram *.rm *.psd *.ai *.aif *.bin *.bqx *. snd *.mpe *.wnw *.wma

*.xfd *.db *.bat *.xnk *.qtl *.kob *.mso *.dat *.m4a *.bak *.xll *.blank *.wdf *.cdo *.snp

*.rename *.mdi *.sda *.ren *.001 *.crf *.dtf *.eds *.exl *.dwg *.fdf *.pcl *.wmf *.wps *.fpage

*.odttf *.cas *.ldl *.wm *.m4p *.dex *.3g2 *.sss *.xyz. The parties agree to meet and confer

regarding a reasonable format for production of any such files to the extent necessary.

       f. Metadata. For files not produced in native format, the parties are only obligated to
provide the following metadata for ESI produced to the extent such metadata exists and can be
reasonably provided. To the extent that either party has a good faith belief there is a need for
additional email header paths for particular email(s), the other party agrees to reasonably consider
said request and meet and confer as may be necessary.
Field Name          Description
BegDoc#             Displays page ID of first page in a document.
EndDoc#             Displays page ID of last page in a document.
BegAttach           Displays BegDoc# of parent record. When exported, the values will match the
                    field used as the Image Tag.



                                                   4
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 5 of 8 PageID #: 538




EndAttach         EndDoc# of last attached document in family. When exported, the values will
                  match the field used as the Image Tag.
PgCount           Number of pages in a document (image records).
FileDescription   Description of native file type, as listed in file type database.


FilePath          Full path to source files (if e-docs or loose e-mail) or folder path contained
                  with a mail store (if NSF or PST).
From              Author of the e-mail message.
To                Main recipient(s) of the e-mail message.
CC                Recipient(s) of “Carbon Copies” of the e-mail message.
BCC               Recipient(s) of “Blind Carbon Copies” of the e-mail message.
DateSent          Sent date of an e-mail message.
TimeSent          Time the e-mail message was sent.
DateRcvd          Received date of an e-mail message.
TimeRcvd          Time the e-mail message was received.
EMail_Subject     Subject of the e-mail message.
Attach            Populates parent records with original filenames of all attached records,
                  separated by semi-colons.
Filename          Original filename of native file. Contains subject of e-mail message for e-mail
                  records.
DateCreated       Creation date of the native file.
TimeCreated       Creation time of the native file.
DateLastMod       Date the native file was last modified.
TimeLastMod       Time native file was last modified.
Title             Title field value extracted from the metadata of the native file.
Subject           Subject field value extracted from metadata of native file.
Author            Author field value pulled from metadata of the native file.


                                                  5
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 6 of 8 PageID #: 539




MD5Hash            Unique identifier, similar to a “fingerprint,” extracted from all files imported
                   via EDLoader. Uses 128-bit encryption. May be used for deduping purposes.
All Custodians     Displays textual value of all custodians in possession of native file.
NativePath         Full path to the native file contained on deliverable.
TextPath           Full path to the OCR/Extracted text file contained on deliverable.

         g. Redactions. Each redaction on a document shall be completed using white or colored

   boxes that contain the word “Redacted” at the point of each redaction on each page of the

   redacted document. The redacted image file should be produced along with OCR text of the

   redacted file. If metadata displayed in the imaged document was redacted, then that metadata

   should be excluded from the load file.

   2.    Modification.

         This Stipulated Order may be modified by a Stipulated Order of the parties or by the

Court for good cause shown. Any such modified Stipulated Order will be titled sequentially as

follows, “First Modified Stipulated Order re: Discovery of Electronically Stored Information for

Standard Litigation,” and each modified Stipulated Order will supersede the previous Stipulated

Order.




                                                              _____________________
                                                              Peggy Kuo
                                                              United States Magistrate Judge




                                                  6
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 7 of 8 PageID #: 540




 Agreed upon by:

    /s/ Gary M. Osen
 Gary M. Osen, Esq.                              /s/ Andrew J. Peck
 Ari Ungar, Esq.                              Jonathan D. Siegfried
 Peter Raven-Hansen, Esq., Of Counsel         Douglas W. Mateyaschuk II
 Aaron Schlanger, Esq.                        Andrew J. Peck
 OSEN LLC
 2 University Plaza, Suite 402                DLA Piper LLP (US)
 Hackensack, New Jersey 07601                 1251 Avenue of the Americas
 (201) 265-6400                               New York, NY 10020-1104
                                              (212) 335-4500
 ZUCKERMAN SPAEDER LLP                        jonathan.siegfried@dlapiper.com
 Shawn P. Naunton, Esq.                       douglas.mateyaschuk@dlapiper.com
 485 Madison Avenue, 10th Floor               andrew.peck@dlapiper.com
 New York, NY 10022
 (646) 746-8655                               Brett Ingerman
                                              DLA Piper LLP (US)
 TURNER & ASSOCIATES, P.A.                    6225 Smith Avenue
 C. Tab Turner, Esq.                          Baltimore, Maryland 21209
 4705 Somers Avenues, Suite 100               (410) 580-3000
 North Little Rock, AR 72116                  brett.ingerman@dlapiper.com
 (501) 791-2277

 KOHN, SWIFT & GRAF, P.C.                     Counsel for Arab Bank plc
 Steven M. Steingard, Esq.
 Stephen H. Schwartz, Esq.
 Neil L. Glazer, Esq.
 1600 Market Street, Suite 2500
 Philadelphia, PA 19103
 (215) 238-1700

 Attorneys for Miller Plaintiffs


    /s/ James P. Bonner
 James P. Bonner, Esq.
 FLEISCHMAN BONNER & ROCCO LLP
 565 Fifth Avenue, 7th Floor
 New York, NY 10017
 (212) 880-9567




                                        7
Case 1:18-cv-02192-BMC-PK Document 47 Filed 07/17/19 Page 8 of 8 PageID #: 541




 HEIDEMAN NUDELMAN & KALIK, PC
 Richard D. Heideman
 Noel J. Nudelman
 Tracy R. Kalik
 1146 19th Street, NW, Fifth Floor
 Washington, DC 20036
 (202) 463-1818

 Attorneys for Pam Plaintiffs




                                      8
